Case 1:20-cv-00450-TSE-MSN Document 48 Filed 09/11/20 Page 1 of 2 PageID# 471




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

   THE PRUDENTIAL INSURANCE                        )
   COMPANY OF AMERICA,                             )
                                                   )
                                                   )
                              Plaintiff,           )
                 v.                                )     Case No. 1:20-cv-450-TSE-MSN
                                                   )
   pru.com, a domain name,                         )
                                                   )
                                                   )
                                                   )
                             Defendant.            )
                                                   )
                                                   )



                                                 ORDER

          This matter comes before the Court on plaintiff’s Motion for Default Judgment against

defendant pru.com (Dkt. No. 30), defendant's Motion to Set Aside Default (Dkt. No. 24) and

defendant's Motion for Leave to File Answer Out of Time (Dkt. No. 36). A hearing was held on

September 11, 2020 at 10:00 a.m. with counsel for both parties present via videoconference.

After hearing the arguments of counsel and upon review of the pleadings and the record, and for

the reasons stated in open court, it is hereby

          ORDERED that the Plaintiff’s Motion for Default Judgment is DENIED, and it is

further

          ORDERED that the Motion to Set Aside Default is GRANTED. In addition, it is further

          ORDERED that the Motion for Leave to File Answer Out of Time is GRANTED and,

consistent with defense counsel’s representations in open court and this Court’s instructions on

the record, Shenzhen Stone is directed to file an Answer as claimant for the domain name
Case 1:20-cv-00450-TSE-MSN Document 48 Filed 09/11/20 Page 2 of 2 PageID# 472




<pru.com> within seven (7) days of the date of this Order; and it is further

       ORDERED that fees and costs are assessed against claimant Shenzhen Stone, Frank

  Zhang, and counsel jointly for the reasons stated in open court. Plaintiff’s counsel shall

  provide information regarding reasonable fees and costs associated with the preparation of the

  motion for default judgment to opposing counsel within seven (7) days. If there is an

  objection to the reasonableness of the fees and costs, any objection shall be filed with the

  Court within seven (7) days of receipt of the fees and costs. The Court will resolve any

  objection on the papers.

       It is so ORDERED.


                                                                        /s/
                                                     Michael S. Nachmanoff
September 11, 2020                                   United States Magistrate Judge
Alexandria, Virginia
